DETAILED ACTION
This Corrected Notice of Allowance is issued to correct a typographical error in the allowable subject matter – Claim 2 is allowable and was mistakenly omitted in the previous action. Thank you.
Election/Restrictions
Claims 1-3, 5, and 7-10 are allowable. The restriction requirement among the inventions, as set forth in the Office action mailed on 3/19/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Inventions I and II is withdrawn.  Claims 11, 13, and 15-20, directed to Invention II are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-3, 5, 7-11, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a thin film transistor substrate containing all limitations of the claims, specifically including but not limited to “a first thin film transistor on the substrate, the first thin film transistor including: a first active pattern, wherein all protrusions in an upper surface of the first active pattern are less than about 100 A, and a first gate electrode arranged to overlap at least a part of the first active pattern; and a second thin film transistor on the substrate, the second thin film transistor including: a second active pattern that includes a plurality of protrusions on an upper surface thereof, wherein a height of each protrusion of the plurality of protrusions on the upper surface of the second active pattern is from about 300 A to about 800 A, and a second gate electrode arranged to overlap at least a part of the second active pattern” of Claims 1/11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891